u«a-/r
                                 ELECTRONIC RECORD




COA #      05-14-00973-CR                        OFFENSE:        21.1


STYLE:     Isidro Reyna v. The State of Texas    COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    204th Judicial District Court


DATE: 08/10/15                     Publish: NO   TC CASE #:      F-1162933-Q




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Isidro Reyna v. The State of Texas          CCA#:
                                                                         JW-4T
         AP?£LLAA/r\<z>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                            PC:

JUDGE:       jjt/\ CwAas^-Z^                          PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD